Citation Nr: 9908169	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a liver disorder. 

3.  Entitlement to an increased rating for onychomycosis of 
the feet and hands, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
pneumonectomy, currently rated 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Don Hayden, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971 and served in Vietnam for periods, between May and 
November 1970.  According to his service personnel records, 
his military occupation was that of anti-tank assault.  

This matter has become before the Board on appeal from an 
October 1991 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  That rating decision held that there was no 
new and material evidence to reopen the claim for service 
connection for a lung disorder, post-traumatic stress 
disorder (PTSD) and for a disorder manifested by chest pain 
and denied service connection for a liver disorder.  That 
rating decision also continued the previously assigned 10 
percent disability rating for onychomycosis of the feet and 
hands.  

In February 1995, the Board remanded this case for further 
development.  In the remand, the Board noted that the veteran 
had expressed the desire to withdraw the issues of 
entitlement to a permanent and total disability rating for 
nonservice connected disability pension, whether there was 
new and material evidence to reopen the claim for service 
connection for chest pain and service connection for 
residuals of agent orange exposure at a hearing before the 
undersigned.  The Board has limited its consideration, 
accordingly.  

This case was subsequently transferred to the RO in Reno, 
Nevada because the veteran had moved to that state.

In a December 1997 rating decision, the Reno RO granted 
service connection for adenoma, left main bronchus, post-
excision which was rated 30 percent disabling, effective in 
June 1994.  The veteran expressed disagreement with the 
assigned rating.  Subsequently, the Reno RO characterized the 
disorder as residuals of pneumonectomy and assigned a 60 
percent rating.  The issue of entitlement to a rating in 
excess of 60 percent for residuals of pneumonectomy will be 
addressed in the remand section of this decision.  

A hearing at the Reno RO requested by the veteran was 
canceled after the 60 percent disability rating for residuals 
of pneumonectomy was granted.  


CONTENTIONS OF VETERAN ON APPEAL

In essence, it is contended by and on behalf of the appellant 
that evidence received since the 1984 rating decision denying 
service connection for PTSD is new and material and that it 
need be considered to fairly evaluate the claim.  He also 
contends that he was found to have a liver disorder in about 
1978 and that he believes it's related to service.  With 
regard to an increased rating for onychomycosis of the feet 
and hands, the veteran says that as a result of the 
onychomycosis of the feet and hands he has bleeding in the 
area of the toenails and has lost toenails and that the 
infection is visible on his hands and when it occurs, he has 
no feeling in his fingertips and toes.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claim for service connection 
for PTSD and that the claim for service connection for a 
liver disorder is not well grounded.  It is also the decision 
of the Board that the preponderance of the evidence is 
against the claim for an increased rating for onychomycosis 
of the feet and hands.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a June 1984 
rating decision.   

2.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of that rating 
decision.  

3.  The evidence of record subsequent to the June 1984 
decision does not establish a clear diagnosis of PTSD as the 
result of a stressor incurred in service.  

4.  There is no competent evidence contained in the claims 
file showing that the veteran currently has a liver disorder.  

5.  Onychomycosis of the feet and hands does not produce 
constant exudation or itching, extensive lesions or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991) (formerly 
38 U.S.C.A. 4005); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

2.  Evidence received since the June 1984 rating decision is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  

3.  The claim for service connection for a liver disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a rating in excess of 10 percent for 
onychomycosis of the feet and hands have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4. 118, Diagnostic Codes 7806, 7813 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Prior to service, the veteran was hospitalized at the 
Methodist Hospital in March and April 1969 for bilateral 
gynecomastia.  He underwent a bilateral mastectomy.  

Service medical records do not show any complaints or 
findings regarding a liver or psychiatric disorder.  In 
February 1971, the veteran was referred for evaluation 
because of frequent disciplinary infractions.  The examiner 
said that there was no evidence of a psychosis or depression 
or of a thinking disorder and that there was no psychiatric 
disorder.  An April 1971 separation examination found his 
abdomen and viscera to be normal and found him to be 
psychiatrically normal.  He was interviewed two days later by 
a hospitalman to determine his mental status and found to be 
oriented.  

Following his discharge from service, the veteran was 
hospitalized at the Methodist Hospital in October 1974.  He 
underwent a left pneumonectomy for removal of a bronchial 
carcinoma.  A liver scan performed during that 
hospitalization was noted to be not technically ideal, but 
appeared to show slight hepatomegaly.  

Records received from the Penn Urban Health Maintenance 
Program in March 1980 show treatment between December 1978 
and October 1979.  In March 1979, the veteran was treated for 
onychomycosis on the 2nd, 3rd and 4th fingers of the right 
hand.  In October 1979 he was seen for complaints of malaise, 
body aches and elevated temperature.  The liver was palpable 
and slightly tender.  The assessment was viral illness, rule 
out hepatitis and pneumonia.  

An April 1980 VA examination found dystrophy and 
onychomycosis on the middle finger of the right hand, the 
great and little toes of the right foot and the great, third 
and little toes of the left foot.  

An additional record received from the Penn Urban Health 
Maintenance Program in October 1980 is a duplicate of part of 
the previously submitted records.  

A December 1980 VA examination found dystrophy and keratosis 
debris on the distal aspect of the middle finger of the right 
hand, superficial scaling of the soles and toes of both feet, 
interdigital maceration of the feet and dystrophy of "7/10" 
toenails.  

During a psychological evaluation, apparently performed in 
August 1983, it was recorded that the veteran had been 
unloading ships in Vietnam, but saw no combat duty.  He 
demonstrated considerable anxiety and depression over his 
alleged immoral acts in Vietnam and reported drinking a great 
deal to offset the anxiety and stress of his experiences.  He 
had extreme difficulty discussing his experiences and 
attempted to change the subject several times.  The examiner 
said that the difficulty discussing his experiences and 
attempting to change the subject indicated that the veteran 
continued to feel "considerable anguish" about his service 
which was interfering with his current functioning.  It was 
reported that trauma experienced in relation to past 
accidents to his children dovetailed with anxiety and 
depression stemming from the Vietnam war.   

The examiner said that the veteran's inability to tolerate 
and eventually accept traumas subsequent to his experiences 
in Vietnam was typical of individuals who had PTSD.  It was 
reported that the veteran had had no psychological problems 
prior to Vietnam, but had continual adjustment problems since 
which was an additional sign of PTSD.  It was also noted that 
the veteran had repeatedly attacked his supervisor in a 
verbally abusive manner and that intensely aggressive abuse 
toward authority figures was also a sign of PTSD, since it 
had not been present prior to Vietnam.  The verbal attacks on 
the supervisor left the veteran even more depressed and 
anxious than before they occurred and that and that spiraling 
depression and anxiety following experiences in Vietnam 
fueled by post-service traumas is a further sign of PTSD.  It 
was also reported that the veteran had difficulty sleeping, 
problems with concentration and intense rage at any reminder 
of his Vietnam experiences, including seeing Vietnamese who 
were living in this country, which was typical of individuals 
with PTSD.  PTSD was diagnosed.  The examiner said that there 
was a recognizable stressor, service in Vietnam.  There was a 
tendency for the veteran to re-experience the trauma in his 
rage at seeing Vietnamese who were living in this country, 
and he had to flee to avoid verbally abusing them.  He was 
detached from others, isolated himself somewhat, and reported 
his Vietnam experiences in a tone of voice reflecting a 
markedly constricted affect.  The onset was in 1975.  
According to the examiner, PTSD was differentiated from 
anxiety and depressive disorders because in those disorders, 
anxiety and depression were not triggered by recognizable 
stressors which would produce stress in almost everyone, 
Vietnam.  It could be differentiated from adjustment disorder 
because of the severity of the stressor and did not include 
reexperiencing the original feelings.  Passive-aggressive 
personality disorder would involve a premorbid pattern of 
behavior, which was not the case here.  

During a May 1984 VA examination, the veteran reported that, 
since quitting work, he had the "shakes" and that he had 
had a bad temper for years and a bad attitude.  He was angry 
and tended to argue without much provocation.  He slept well, 
without nightmares.  When asked if he thought about Vietnam, 
he said that he occasionally did but most of the time kept it 
out of his mind; there was no history of flashbacks.  It was 
reported that his military service consisted mostly of 
unloading and loading vehicles.  Speech was clear, coherent 
and goal-directed.  Memory and orientation were intact; the 
ability to understand abstractions was somewhat impaired, but 
within normal limits.  Signs of depression were vague and not 
associated with affect.  The diagnoses were generalized 
anxiety reaction and explosive personality.  The examiner 
said that PTSD was considered but the fact that the veteran 
slept well and denied obsessive preoccupation with memories 
of Vietnam argued against it.  

At a Travel Board hearing in April 1993, the veteran 
testified that, as a result of the onychomycosis of the feet 
and hands, he had bleeding in the area of the toenails and 
had lost toenails.  It was visible on his hands and when it 
occurred, he had no feeling in his fingertips and toes.  
Transcript (T.) at 3.  He said that his toes would stiffen 
and become numb.  Id at 4.  He also said that his toenails 
constantly fell off.  Id. at 6.  He said that he first found 
out that he might have a liver problem in 1978 or 1979 when 
he was told that he had infectious hepatitis.  Id. at 7.  

The veteran also testified that his job during service was 
loading and unloading "106's."  Id. at 11.  He reported 
being in an area where combat was not "too far away."  He 
said that his wife, who had known him before service, felt 
that he become withdrawn.  Id. at 12.  He avoided watching 
war-related movies and television programs.  Id. at 13.  He 
said that the most recent treatment for his skin disorder was 
1 or 2 years before.  Id. at 16.  

During a July 1996 VA examination, the veteran complained of 
having an itch with a rash.  Examination found that he had a 
moccasin distribution of erythema on the soles of the feet 
and minimal scaling between the toes and on the palm of the 
right hand.  There was toenail fungus bilaterally as well as 
onychomycosis (nail fungus) of the right hand.  The diagnoses 
were dermatophytosis (tinea pedis, tinea mannum and 
onychomycosis) of the feet, right hand and nails.  

VA outpatient treatment records covering the period from 
January to July 1997, show treatment for the fungal infection 
and respiratory disorders, but do not show either a liver 
disorder or PTSD.  

During a September 1997 VA examination, it was recorded that 
the veteran had unloaded ships.  He complained of itching of 
the hands and feet which bled from scratching, that his 
fingernails fell off and of scaly feet and hands.  He said 
that he had used several types of medications which had 
helped, but that he had to discontinue using them because of 
abnormal liver tests.  On examination, there was a fungus 
infection involving the right 1st, 3rd and 4th fingernails and 
the right 1st and 5th toenails.  The 1st toenail was partially 
removed.  There was maceration of the webs between the right 
1st and 2nd and 3rd and 4th toes.  There was a hot, inflamed 
swelling of the right leg from superior to the ankle to mid-
calf.  The diagnoses were dermatomycosis of the hands and 
feet with onychomycosis of the right 1st, 3rd and 4th 
fingernails and the right 1st and 5th toenails and cellulitis 
of the right leg status-post scratching of the right leg and 
ankle.

In September 1997, the veteran reported that the Taylor 
Memorial Hospital, where he reportedly had been treated for 
liver problems, had either moved or changed its name and that 
he could not find the address.  He also reported that a Dr. 
Capista had been dead about 10 years and that his son had 
assumed the practice; he provided the son's address.  He also 
provided the address of a physicians' group that treated him 
for a leg infection.  


Criteria and Analysis

The Board finds that the RO has complied with the actions 
directed in the prior remands to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  The February 1996 
remand directed that the RO obtain medical evidence from the 
veteran that he had PTSD and a list of stressors, perform a 
review of the records and undertake additional development if 
there was competent evidence of PTSD.  Examination by a 
dermatologist was also directed.  The requested development 
was accomplished by the RO.  


New and Material Evidence

Service connection for PTSD was denied by a June 1984 rating 
decision.  The veteran was notified of that rating decision 
in August 1984 and did not submit a notice of disagreement 
within one year from the date of notification.  

Except etermination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.  

Once there is a final rating decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108.  The Board must perform a two-step analysis when an 
appellant seeks to reopen a claim based on additional 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  It is the specified basis for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Evans, at 284.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

On the basis that there was no clear diagnosis.  The 
pertinent evidence of record at the time of the June 1984 
rating decision consisted of the service medical records, the 
August 1983 psychological evaluation report with a diagnosis 
of PTSD and the report of the May 1984 VA examination that 
did not find PTSD.  The evidence received subsequent to that 
rating decision does not contain any competent, medical 
evidence that the veteran has PTSD.  Since there is no 
medical evidence that the veteran has PTSD, there is no 
significant evidence to consider regarding the claim for 
service connection.  Accordingly, there is no new and 
material evidence and no basis for reopening the previously-
denied claim.  


Well-Grounded Claim

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

A service-connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be no 
valid claim"); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The veteran's service medical records do not document a liver 
disorder (or hepatitis).  Although a liver scan performed at 
the Methodist Hospital in late 1974 appeared to show slight 
hepatomegaly, a liver disorder was not diagnosed during that 
hospitalization.  An October 1979 examination at the Penn 
Urban Health Maintenance Program found that the veteran's 
liver was palpable and slightly tender; hepatitis was 
considered as a diagnostic possibility.  However, subsequent 
evidence does not establish that the veteran has a liver 
disorder.  Without medical evidence of a current liver 
disorder, the claim for service-connection for a liver 
disorder is not well grounded.  Caluza, 7 Vet. App. 498.  

The veteran's testimony that he was told that he had 
infectious hepatitis in 1978 or 1979, T. at 7, does not serve 
to make his claim for service-connection for a liver disorder 
well grounded, since his recitation of what he reportedly was 
told by a doctor is not competent medical evidence.  A 
statement about what a doctor told a lay claimant does not 
constitute competent medical evidence.  Franzen v. Brown, 
9 Vet. App. 235 (1996).  Also, he is not competent to 
establish by his own report that any abdominal or other 
symptoms in service were manifestations of hepatitis, even 
though he is competent to testify as to observable symptoms.  
He is not a medical expert himself and his present report of 
a doctor's statement made twenty years ago is too attenuated.   


Increased Rating

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  38 U.S.C.A. § 1155.   They are primarily 
established by comparing objective examination findings with 
the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In effect, the veteran 
has asserted that onychomycosis of the feet and hands results 
in greater impairment than is represented by the currently-
assigned 10 percent disability rating, establishing a well-
grounded claim for an increased rating.  The VA has had the 
veteran examined and has obtained available medical records.  
The Board thus finds that the VA has fulfilled its duty to 
assist the veteran in the development of the facts pertinent 
to the claim for an increased rating for onychomycosis of the 
feet and hands as mandated by 38 U.S.C.A. § 5107(a).  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  

The veteran's onychomycosis of the feet and hands has been 
rated by analogy to eczema which is rated as 50 percent 
disabling when there is ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or when 
the condition is exceptionally repugnant.  It is rated 
30 percent disabling when there is constant exudation or 
itching, extensive lesions or marked disfigurement.  It is 
rated 10 percent disabling when there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  It is rated zero percent disabling with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7813.  

The next higher rating, 30 percent, requires constant 
exudation or itching, extensive lesions or marked 
disfigurement.  The September 1997 VA examination, the 
veteran complained of itching of the hands and feet which 
bled from scratching, that his fingernails fell off and of 
scaly feet and hands.  On examination, there was a fungus 
infection involving the right 1st, 3rd and 4th fingernails and 
the right 1st and 5th toenails.  The 1st toenail was partially 
removed.  There was maceration of the webs between the right 
1st and 2nd and 3rd and 4th toes.  Such does not constitute 
"extensive" lesions.  The lesions affect 3 fingers of one 
hand, 2 toes of 1 foot and the webs between 2 toes.  This is 
a very small part of the body's total skin area.  

While there may be some disfigurement because of the 
involvement of the hands, any such disfigurement could not be 
reasonably described as "marked" inasmuch as fungal 
infections were reported to involve only three fingernails 
upon recent examination.  No exudation has been reported and 
maceration was noted in only two spots between the veteran's 
toes upon examination.  The veteran reported itching during 
the examination and cracking of the skin and pain, but did 
not mention itching during the hearing.  Based on the limited 
involvement of the affected area and the entirety of the 
relevant evidence, the Board concludes that the disorder does 
not produce constant exudation or itching, extensive lesions 
or marked disfigurement required for the 30 percent or 
greater disability rating under the applicable criteria set 
forth in 38 C.F.R. § 4.118, Code 7806.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating as the symptoms from onychomycosis of the 
feet and hands do not more nearly approximate the criteria 
warranting a 30 percent rating.   A disability rating in 
excess of 10 percent is therefore not warranted.  


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for service connection for 
PTSD is denied.  

Service connection for a liver disorder is denied.  

A disability rating in excess of 10 percent for onychomycosis 
of the feet and hands is denied.


REMAND

When an appeal is perfected, it continues until it is 
resolved by the claimant withdrawing the appeal, until the 
full benefits sought on appeal are granted by the RO or until 
there is a decision by the Board.  Holland v. Brown, 9 Vet. 
App. 324 (1996).  In general, a claimant is presumed to be 
seeking the maximum benefit available.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In this case, the veteran appears to have 
been claiming a 60 percent rating for his lung disability, 
having alleged that the disorder warranted 60 percent.  In 
August 1998, his representative said that a 60 percent rating 
for the pneumonectomy residuals would satisfy the veteran's 
appeal.  By a September 1998 rating decision, the RO granted 
a 60 percent rating.  Although it appears that the veteran's 
claim may have been satisfied, the maximum schedular 
evaluation has not been granted and the Board finds that the 
veteran should be asked to withdraw his appeal in writing if 
he so desires.  See 38 C.F.R. § 20.204(c)..  

The veteran has not been furnished a statement of the case 
dealing with the criteria for the assigned evaluation for the 
pneumonectomy residuals and the criteria warranting a higher 
evaluation.  

Accordingly, the case is REMANDED for the following 
additional action by the RO:

1.  The RO should contact veteran to 
clarify whether he wishes to withdraw his 
appeal with regard to the assigned 
evaluation for the residuals of 
pneumonectomy.  A copy of any letter 
should be sent to the representative.  If 
the veteran wants to withdraw his appeal, 
he should be requested to do so in 
writing in accordance with the provisions 
of 38 C.F.R. § 20.204.  Additionally, the 
veteran should be informed that the VA 
will presume his desire to continue the 
appeal in the absence of a written 
withdrawal of the appeal.

2.  If the veteran expresses a desire to 
continue his appeal with regard to an 
increased rating for pneumonectomy 
residuals or if he does not respond to 
the RO's inquiry, any additional 
pertinent medical records, VA and non-VA, 
and other relevant evidence should be 
obtained and associated with the claims 
file.  The veteran should be requested to 
authorize the release of any non-VA 
medical records and furnished the 
necessary forms to do so.  Any records so 
identified by the veteran should be 
obtained and associated with the claims 
file.

3.  If the appeal is not withdrawn and 
when the foregoing development has been 
completed to the extent possible, the 
veteran should be examined, if indicated.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to acknowledge that the record 
has been reviewed in the examination 
report.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination, to include forced expiratory 
volume studies and forced vital capacity 
studies.  

4.  Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If it does not, the report 
should be returned to the examiner for 
corrective action.

5.  After the foregoing has been 
accomplished, the RO should review the 
veteran's claim for an increased 
evaluation for residuals of a 
pneumonectomy.  Consideration must be 
given to both sets of rating criteria for 
respiratory disorders in effect during 
the pendency of the veteran's claim.  If 
the decision remains adverse, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, which includes both the old and the 
new rating criteria, and afforded 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order, in compliance with the applicable procedures regarding 
the processing of appeals.  No further action is required of 
the veteran until he receives further notice.  By this 
REMAND, the Board intimates no opinion, factual or legal, 
regarding the decision warranted, pending completion of the 
requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 18 -


